—Appeal by the defendant from a judgment of the Supreme Court, Kings *600County (Lipp, J.), rendered June 21, 1989, convicting him of criminal sale of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence. By decision and order of this Court dated June 22, 1991, the defendant’s appeal was dismissed (see, People v Sutton, 175 AD2d 272). By order dated October 27, 1992, the Court of Appeals reversed the decision and order of this Court and remitted the matter to this Court for review of the defendant’s argument that the indictment should be dismissed on constitutional speedy trial grounds (see, People v Sutton, 80 NY2d 273). Justice Lawrence has been substituted for former Justice Harwood (22 NYCRR 670.1 [c]).
Ordered that the judgment is affirmed (see, e.g., People v Johnson, 184 AD2d 862; People v Thorpe, 183 AD2d 795; People v Conrad, 176 AD2d 750; People v Mullins, 137 AD2d 227). Thompson, J. P., Bracken, Balletta and Lawrence, JJ., concur.